—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Held, J.), dated October 18, 1993, which denied his motion to restore the matter to the court’s calendar.
Ordered that the order is affirmed, with one bill of costs to the respondents 1800 Property Co. and Parkway Realty Associates.
The plaintiff failed to move to restore the action to the Supreme Court’s calendar of active cases within one year of its being marked off that calendar, and it was dismissed pursuant to CPLR 3404. Since the plaintiff has failed to show a justification for the delay, lack of prejudice, and a meritorious cause of action, he is not entitled to be relieved of the dismissal (see, Mamet v Mamet, 132 AD2d 479; Fluman v TSS Dept. Stores, 100 AD2d 838). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.